

Exhibit 10.20(b)
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER
THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”) is made
as of October 14, 2016 and effective as of August 17, 2016 by and among SEASPINE
HOLDINGS CORPORATION, a Delaware corporation (“Parent”), SEASPINE ORTHOPEDICS
CORPORATION, a Delaware corporation (“SeaSpine Orthopedics”), SEASPINE, INC., a
Delaware corporation (“SeaSpine Inc.”), ISOTIS, INC., a Delaware corporation
(“IsoTis Inc.”), SEASPINE SALES LLC, a Delaware limited liability company
(“SeaSpine Sales”), THEKEN SPINE, LLC, an Ohio limited liability company
(“Theken Spine”), and ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation
(“IsoTis OrthoBiologics”; together with SeaSpine Orthopedics, SeaSpine Inc.,
IsoTis Inc., Theken Spine, and SeaSpine Sales are referred to hereinafter each
individually and collectively as a “Borrower”), each financial institution that
from time to time is a “Lender” under the Credit Agreement (as defined below)
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”). Unless otherwise provided herein,
capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Credit Agreement referred to below.
RECITALS
A.    Pursuant to that certain Credit Agreement dated as of December 24, 2015,
by and among Parent, Borrower, Agent and Lenders (as amended, modified and
restated from time to time, the “Credit Agreement”), Lenders agreed to make
available to Borrower a credit facility consisting of a $30,000,000 secured
revolving loan facility.
B.    Parent desires to enter into that certain Asset Purchase Agreement (the
“N.L.T. Spine Acquisition Agreement”) dated as of August 17, 2016 by and among
Parent, as buyer, and N.L.T Spine Ltd., a company organized under the laws of
the State of Israel ( “Seller Parent”) and NLT Spine, Inc., a Delaware
corporation (“Seller Subsidiary”; Seller Parent and Seller Subsidiary are
collectively referred to herein as “Seller”) pursuant to which Parent shall
purchase substantially all of the assets used by Seller in the operation of the
Medical Device Business (defined in the N.L.T. Spine Acquisition Agreement) in
two steps: (i) an Initial Closing (as defined therein), pursuant to which Parent
shall initially receive, among other things, an exclusive license to use the
Medical Device Intellectual Property (as defined therein) and (ii) a Subsequent
Closing (as defined therein), pursuant to which Seller shall subsequently
transfer ownership of the Medical Device Intellectual Property to Parent
(collectively, the “N.L.T. Spine Acquisition”).
C.    Parent and Borrower have requested that Agent and Lenders amend the terms
and conditions of the Credit Agreement, and Agent and Lenders have so agreed
subject to the terms and conditions hereof.







--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.Consent. Notwithstanding anything to the contrary contained in the Credit
Agreement or the other Loan Documents, Agent hereby waives compliance by
Borrower in connection with the N.L.T. Spine Acquisition, with the requirements
of subsection (g) of the definition of Permitted Acquisition set forth in the
Credit Agreement (the “Exception”). Additionally, notwithstanding anything to
the contrary contained in Section 6.14 of the Credit Agreement, Agent hereby
consents to the choice of Parent as the party entering into the N.L.T. Spine
Acquisition; provided that Parent shall promptly transfer all such assets
purchased in connection with the N.L.T. Spine Acquisition to SeaSpine Inc. as
soon as Parent is reasonably able to do so in compliance with the terms and
provisions of the N.L.T. Spine Acquisition Agreement.
2.    Waiver.
(a)    Subject to the satisfaction of the conditions described in in this
Agreement, each Borrower and Agent hereby agree that Borrower has failed to
satisfy certain requirements set forth in Sections 5.14 and 6.13 of the Credit
Agreement with respect to the 8836 Polk Lane, Olive Branch, Mississippi location
and the requirement that Borrower provide Agent with 10 days prior written
notice before moving any Inventory to a location which location is not set forth
on Schedule 4.24. As a result thereof, an Event of Default has occurred under
the Credit Agreement (the “Specified Default”). Agent and Lenders hereby waive
(A) the foregoing Specified Default and (B) any default rate interest accrued
since the occurrence of the Specified Default (the “Limited Waiver”).
(b)    Borrowers acknowledge and agree that (w) the Limited Waiver relates only
to the Specified Default set forth in Section 2(a) above, (x) neither the Agent
nor any Lender has consented to any other transaction or waived any other
covenant, Default or Event of Default, (y) the Limited Waiver does not imply or
in any way obligate the Agent or any Lender to consent to any other transaction
or waive any other covenant, Default or Event of Default that may now exist or
may hereafter arise, and (z) the Limited Waiver does not affect or impair the
Agent’s or any Lender’s rights or remedies under the Credit Agreement or the
other Loan Documents, except with respect to the Limited Waiver. In the event
the Agent or any Lender subsequently agrees to consider any further consent,
waiver or amendment with respect to any Loan Document, neither this Agreement
nor any other conduct of the Agent or any Lender shall be of any force or effect
on the Agent’s or any Lender’s consideration or decision with respect thereto.
Neither the Agent nor any Lender shall have any further obligation whatsoever to
consider or agree to any further consent (or any amendment or waiver) with
respect to any Loan Document.
3.    Amendments. Subject to the terms and conditions hereof, the Credit
Agreement shall be amended as follows:
(a)    Article 5 of the Credit Agreement is hereby amended by adding a new
Section 5.18 immediately following Section 5.17 therein to read as follows:






2
 




--------------------------------------------------------------------------------




5.18    N.L.T. Spine Eligibility. Notwithstanding anything to the contrary
contained herein, all Accounts and Inventory of Borrower relating directly or
indirectly to the Medical Device Business (defined in the N.L.T. Spine
Acquisition Agreement) acquired by Parent pursuant to and in accordance with the
N.L.T. Spine Acquisition Agreement shall be considered ineligible for purposes
of calculation of, and inclusion in, the Borrowing Base hereunder until such
time as Agent has received from Borrower, in form and substance reasonably
acceptable to Agent, not less than five (5) Business Days prior to the date of
any proposed borrowing, a certificate signed on behalf of Borrower by an
Authorized Person certifying (i) that the OCS Transfer Amount has been received
in full by the OCS to the extent not otherwise waived in writing by the OCS
(each as defined in the N.L.T. Spine Acquisition Agreement), (ii) that the
Subsequent Closing (as defined in the N.L.T. Spine Acquisition Agreement) has
closed and each of the conditions precedent set forth in the N.L.T. Spine
Acquisition Agreement relating to the Subsequent Closing have been satisfied or
waived and (iii) that such Accounts and/or Inventory otherwise satisfy all of
the eligibility criteria of an “Eligible Account” or “Eligible Inventory”, as
the case may be.
(b)    Section 6.6(a) of the Credit Agreement is hereby amended by adding a new
subsection (iii) immediately following subsection (ii) therein to read as
follows:
(iii)    make any payment on account of N.L.T. Spine Indebtedness other than
Permitted N.L.T. Spine Indebtedness Payments, or
(c)    Section 6.15 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
6.15    Modifications to Material Contracts. Neither Parent nor any Borrower
shall, nor shall they permit their respective Subsidiaries to, amend, modify or
waive any provision of (a) any Material Contract, unless the net effect of such
amendment, modification or waiver is not adverse to any Loan Party, Agent or
Lenders, (b) any document relating to any Subordinated Indebtedness or (c) any
N.L.T. Spine Acquisition Document; provided, however, Parent and/or any Borrower
may amend, modify or waive any provision of any N.LT. Spine Acquisition
Documents to the extent such amendment, modification or waiver does not amend,
modify or waive any provision relating to the N.L.T. Spine Indebtedness in a
manner adverse to any Loan Party, Agent or Lenders.
(d)    The following definitions are added to Schedule 1.1 of the Credit
Agreement in alphabetical order, to read as follows:
“N.L.T. Spine Acquisition” means the acquisition of substantially all of the
assets used in the operation of the Medical Device Business (defined in the
N.L.T. Spine Acquisition Agreement) pursuant to and in accordance with the
N.L.T. Spine Acquisition Agreement.
“N.L.T. Spine Acquisition Agreement means certain Asset Purchase Agreement dated
as of August 17, 2016 by and among Parent, as buyer, N.L.T Spine






3
 




--------------------------------------------------------------------------------




Ltd., a company organized under the laws of the State of Israel, as seller
parent, and NLT Spine, Inc., a Delaware corporation, as seller subsidiary.
“N.L.T. Spine Acquisition Documents means, individually and/or collectively, as
applicable, the N.L.T. Spine Acquisition Agreement, the documents identified in
the N.L.T. Spine Acquisition Agreement and any and all of the other material
documents, instruments and agreements executed or delivered in connection
therewith, in each case as the same may be amended or modified to the extent
permitted hereunder.
“N.L.T Spine Indebtedness” means, individually and/or collectively, as
applicable, any Indebtedness (whether in cash or securities) owed by Parent
and/or any of the Borrowers pursuant to the N.L.T. Spine Acquisition Documents
including, without limitation, the Milestone Payments, the Contingent Asset
Purchase Payments and any payments made pursuant to the Buyer OCS Payment
Election (each as defined in the N.L.T. Spine Acquisition Agreement).
“Permitted N.L.T. Spine Indebtedness Payments” means regularly scheduled
payments of the N.L.T. Spine Indebtedness (whether in cash or securities),
provided, however:
(a) that if such payment is a Milestone Payment which is to be made in cash,
then Agent shall receive from Borrower not less than five (5) Business Days
prior to the date of such proposed payment a Compliance Certificate in
accordance with this Agreement, in form and substance reasonably acceptable to
Agent, and dated as of the date of such proposed payment certifying, among other
things, (i) that no Default or Event of Default has occurred and is continuing
and no pro forma Default or Event of Default would arise after giving effect to
any such payment, (ii) the computation and calculation of the proposed payment
under the N.L.T. Spine Acquisition Documents and all supporting documentation,
and (iii) that payment of the proposed payment is not otherwise prohibited by
the terms of this Agreement;
(b) that to the extent any N.L.T. Spine Indebtedness is payable in equity rather
than cash, no such equity shall have any call, put or other conversion features
(including, without limitation, conversion into or exchange for debt) that would
obligate Borrower to declare or pay cash dividends, make distributions, or
otherwise pay any money or deliver any other securities or consideration to the
holder or convert or exchange the equity for debt; and
(c) that if such payment is to be made pursuant to the Buyer OCS Payment
Election (as defined in the N.L.T. Spine Acquisition Agreement), then Agent
shall receive from Borrower not less than five (5) Business Days prior to the
date of such proposed payment a Compliance Certificate in accordance with this
Agreement, in form and substance reasonably acceptable to Agent, and dated as of
the date of such proposed payment certifying, among other things, that (i) no
Default or Event of Default has occurred and is continuing and no pro forma
Default or Event of Default






4
 




--------------------------------------------------------------------------------




would arise after giving effect to any such payment, (ii) Borrowers shall have
Total Liquidity of at least $20,000,000 consisting of Excess Availability of at
least $10,000,000 both before and immediately after giving effect to any such
payment, and (iii) payment of the proposed payment is not otherwise prohibited
by the terms of this Agreement.
(e)    The following definitions set forth in Schedule 1.1 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:
“Restricted Payment” means to (a) declare or pay any cash dividend or make any
other cash payment or distribution, directly or indirectly, on account of Equity
Interests issued by any Person or to the direct or indirect holders of Equity
Interests issued by such Person in their capacity as such, or (b) purchase,
redeem, make any sinking fund or similar payment, or otherwise acquire or retire
for value any Equity Interests issued by any Person (other than purchase by
Parent of unvested Equity Interests), (c) make any payment to retire, or to
obtain the surrender of, any outstanding warrants, options, or other rights to
acquire Equity Interests of any Person now or hereafter outstanding, (d) make,
or cause or suffer to permit any Person to make, any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness,
(e) declare or pay any dividend or make any other payment or distribution,
directly or indirectly (whether in cash, securities or other property), to
IsoTis International other than a Permitted Intercompany Advances pursuant to
subsection (c) of the definition thereof and (f) make, or cause or suffer to
permit any Person to make, any payment or prepayment of principal of, premium,
if any, or interest on, the N.L.T Spine Indebtedness other than Permitted N.L.T.
Spine Indebtedness Payments.
(f)    Subsection (n) of the definition of “Permitted Indebtedness” set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(n)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions, including, the N.L.T. Spine Indebtedness in connection with the
N.L.T. Spine Acquisition; provided, however, that to the extent any N.L.T. Spine
Indebtedness is payable in equity rather than cash, no such equity shall have
any call, put or other conversion features (including, without limitation,
conversion into or exchange for debt) that would obligate Borrower to declare or
pay cash dividends, make distributions, or otherwise pay any money or deliver
any other securities or consideration to the holder or convert or exchange the
equity for debt,
4.    Reaffirmation of Security Interest. Parent and Borrower hereby confirm and
agree that all security interests and liens granted to Agent, for the benefit of
the Lenders, continue to be






5
 




--------------------------------------------------------------------------------




perfected, first priority liens and remain in full force and effect and shall
continue to secure the Obligations. All Collateral remains free and clear of any
liens other than liens in favor of Agent and Permitted Liens. Nothing herein
contained is intended to in any way impair or limit the validity, priority, and
extent of Agent’s existing security interest in and liens upon the Collateral.
5.    Effectiveness Conditions. This Amendment shall be effective upon
completion of the following conditions precedent (all documents to be in form
and substance satisfactory to Agent and Agent’s counsel):
(a)    Execution and delivery of this Amendment;
(b)    Borrower shall deliver to Agent updated schedules to the Loan Documents,
to the extent such updates are required pursuant to the respective Loan Document
in connection with the proposed N.L.T. Spine Acquisition;
(c)    Agent shall have received copies of the acquisition agreement and other
material documents relative to the Initial Closing (defined in the N.L.T. Spine
Acquisition Agreement) of the proposed N.L.T. Spine Acquisition, together with
all information and other diligence as Agent shall reasonably request, including
financial information, regulatory information and copies of Patent Licenses
being acquired or granted;
(d)    Agent shall have received an executed Bailee Waiver for the 8836 Polk
Lane, Olive Branch, Mississippi location;
(e)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Amendment. Pursuant to Section 2.6(d) of
the Credit Agreement, Borrower hereby authorizes Agent to charge such Lender
Group Expenses against the Loan Account on the date hereof; and
(f)    Such additional documents, instruments and agreements as Agent shall
reasonably request.
6.    Post-Closing Conditions. Borrower shall deliver to Agent on or before the
corresponding dates set forth below each of the following, in form and substance
satisfactory to Agent (collectively, the “First Amendment Post-Closing
Obligations”):
(a)    On or prior to the Subsequent Closing, Agent shall have received copies
of the acquisition agreement and other material documents relative to the
Subsequent Closing of the proposed N.L.T. Spine Acquisition, together with all
information and other diligence as Agent shall reasonably request, including
financial information, regulatory information and copies of Patent Licenses
being acquired or granted;
(b)    On or prior to five (5) Business Days after the Subsequent Closing, Agent
shall have received evidence that Parent has transferred all of the assets
purchased in connection with the N.L.T. Spine Acquisition to SeaSpine Inc.; and






6
 




--------------------------------------------------------------------------------




(c)    On or prior to the earlier of (i) receipt by Agent of the next Borrowing
request from Borrower after the Subsequent Closing or (ii) on or prior to
forty-five (45) days after the Subsequent Closing, Borrower shall deliver to
Agent updated schedules to the Loan Documents, to the extent such updates are
required pursuant to the respective Loan Document in connection with the
proposed N.L.T. Spine Acquisition.
Notwithstanding anything to the contrary contained in the Credit Agreement, as
amended hereby, Borrower’s failure to provide any of the First Amendment
Post-Closing Obligations to Agent on or before the dates specified in this
section shall constitute an immediate Event of Default under the Credit
Agreement and the other Loan Documents.
7.    Confirmation of Representations and Warranties. Parent and each Borrower
hereby represents and warrants to Agent and each member of the Lender Group on a
joint and several basis, that, as of the date hereof:
(a)    The representations and warranties set forth in the Credit Agreement and
in the other Loan Documents, each as amended to date, are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as the date hereof, with the
same effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date. The disclosure schedules to the Credit
Agreement are amended and restated by the updated disclosure schedules to the
Credit Agreement, attached hereto as Exhibit A, each of which is true, complete
and correct in all material respects and shall be deemed a part of the Credit
Agreement for all purposes of the Credit Agreement.
(b)    The representations and warranties set forth in that certain Guaranty and
Security Agreement, each as amended to date, are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as the date hereof, with the
same effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date. The schedules to the Guaranty and Security
Agreement are amended and restated by the updated schedules to the Guaranty and
Security Agreement, attached hereto as Exhibit B, each of which is true,
complete and correct in all material respects and shall be deemed a part of the
Guaranty and Security Agreement for all purposes of the Guaranty and Security
Agreement.
(c)    This Amendment and each other document delivered by it in connection
herewith has been duly executed and delivered by such Person and constitutes
such Person’s legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer,






7
 




--------------------------------------------------------------------------------




moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(d)    The execution, delivery and performance of this Amendment has been duly
authorized by all requisite limited liability company or corporate action, as
applicable, on the part of Parent and each Borrower. This Amendment and each
other document delivered by it in connection herewith has been duly authorized,
executed and delivered to Agent and Lenders by Parent and each Borrower and each
is enforceable in accordance with its terms and is in full force and effect.
(e)    Other than with respect to the Specified Default, no Default or Event of
Default has occurred and is continuing on and as of the date hereof or would
exist upon the consummation of the transactions contemplated by this Amendment.
(f)    Except with respect to the Exception, the N.L.T. Spine Acquisition does
otherwise comply in all respects with each of the requirements for a Permitted
Acquisition set forth in the Credit Agreement.
8.    Costs and Fees. In consideration of Agent and Lenders agreeing to amend
the Credit Agreement and in consideration of the Limited Waiver, Borrower shall
be responsible for the payment of all Lender Group Expenses incurred in
connection with the preparation of this Amendment and any related documents.
9.    No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent or any Lender, nor constitute a
waiver of any provision of the Credit Agreement, the other Loan Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing defaults or Events of Default under the Credit Agreement
or the other Loan Documents (other than the Specified Default) or any of Agent’s
or any Lender’s rights and remedies in respect of such defaults or Events of
Default (other than in respect of the Specified Default). This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit Agreement
or the other Loan Documents. This Amendment cannot be amended without the prior
written consent of Agent and Lenders.
10.    Miscellaneous.
(a)    Continuing Effect of Credit Agreement; Conflicts. Except as expressly
modified pursuant hereto, no other changes or modifications to the Credit
Agreement or the Loan Documents are intended or implied by this Amendment and in
all other respects the Credit Agreement and the Loan Documents hereby are
ratified, restated and confirmed by all parties hereto as of the date hereof. To
the extent of conflict between the terms of this Amendment, the Credit Agreement
and the Loan Documents, the terms of this Amendment shall govern and control.






8
 




--------------------------------------------------------------------------------




(b)    Further Assurances. At Borrower’s expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be reasonably requested by any other party hereto to effectuate the
provisions and purposes of this Amendment.
(c)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
(d)    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of Parent and each Borrower
made in this Amendment or any other document furnished in connection with this
Amendment shall survive the execution and delivery of this Amendment, and no
investigation by Agent or any Lender, or any closing, shall affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.
(e)    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
(f)    Reviewed by Attorneys. Parent and each Borrower hereby represents and
warrants to Agent and the Lenders that it (a) understands fully the terms of
this Amendment and the consequences of the execution and delivery of this
Amendment, (b) has been afforded an opportunity to discuss this Amendment and
have this Amendment reviewed by, such attorneys and other Persons as Parent or
any such Borrower may wish, and (c) has entered into this Amendment and executed
and delivered all documents in connection herewith of its own free will and
accord and without threat, duress or other coercion of any kind by any Person.
The parties hereto acknowledge and agree that none of this Amendment or the
other documents executed pursuant hereto shall be construed more favorably in
favor of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and all of the other documents
executed pursuant hereto or in connection herewith.
(g)    Relationship. Parent and each Borrower hereby agrees that the
relationship between Agent, on the one hand, and Parent and each Borrower, on
the other hand, and between each Lender, on the one hand, and Parent and each
Borrower, on the other hand, is that of creditor and debtor and not that of
partners or joint venturers. Neither this Amendment nor any of the other Loan
Documents constitute a partnership agreement, or any other association between
Agent, on the one hand, and Parent and each Borrower, on the other hand, and
between each Lender, on the one hand, and Parent and each Borrower, on the other
hand. Parent and each Borrower acknowledges that Agent and each Lender has acted
at all times only as a creditor to each Borrower within the normal and usual
scope of the activities normally undertaken by a creditor and in no event has
Agent or any Lender attempted to exercise any control over the Borrower or its
businesses or affairs. Parent and each Borrower party hereto further
acknowledges that Agent and each Lender has not taken or failed to take any
action under or in connection with its respective rights under the Credit
Agreement and the Loan Documents that in any way or to any extent has interfered
with or adversely affects any ownership of Collateral by Parent or any Borrower.






9
 




--------------------------------------------------------------------------------




(h)    Acknowledgement and Reaffirmation. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Agent, or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Except as expressly set forth herein, each
and every term, condition, obligation, covenant and agreement contained in the
Credit Agreement or any other Loan Document is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect. Parent and each
Borrower reaffirms its obligations under the Loan Documents to which it is party
and the validity of the Liens granted by it pursuant to the Loan Documents. This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the date hereof, all references to the Credit Agreement in
any Loan Document and all references in the Credit Agreement to “this
Amendment”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Parent and each Borrower hereby
consents to this Amendment and confirms that all obligations of Parent or such
Borrower under the Loan Documents to which Parent or such Borrower is a party
shall continue to apply to the Credit Agreement as amended hereby.
(i)    Release; No Action, Claims, Etc. In consideration of the Agent’s and the
Lenders’ willingness to enter into this Amendment, Parent and the Borrower
hereby release and forever discharge the Agent, the Lenders and each of the
Agent’s and Lenders’ predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives and affiliates from any
and all claims, counterclaims, demands, damages, debts, suits, liabilities,
actions and causes of action of any nature whatsoever, in each case to the
extent arising in connection with the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which Parent or any Borrower may have or claim to have against any
Lender. As of the date hereof, Parent and the Borrower hereby acknowledge and
confirm that they have no knowledge of any actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, against the Agent, the Lenders, or any of the Agent’s or any Lender’s
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof.
(j)    Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. Receipt by telecopy, facsimile or email transmission of any
executed signature page to this Amendment shall constitute effective delivery of
such signature page.
(k)    Interpretation. Wherever possible, each provision of this Amendment shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Amendment shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.






10
 




--------------------------------------------------------------------------------




(l)    Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
(m)    Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.
(n)    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; BINDING EFFECT. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER; BINDING EFFECT SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
[SIGNATURE PAGES FOLLOW]








11
 




--------------------------------------------------------------------------------


(Signature Page to First Amendment to Credit Agreement and Waiver)


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.
PARENT:
SEASPINE HOLDINGS CORPORATION,
a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


BORROWER:
SEASPINE ORTHOPEDICS CORPORATION, a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


 
SEASPINE, INC., a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


 
ISOTIS, INC., a Delaware corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


 
SEASPINE SALES LLC, a Delaware limited liability company




By:
SeaSpine, Inc., its sole member
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer


BORROWER:
ISOTIS ORTHOBIOLOGICS, INC.,
a Washington corporation
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer





 
 
 




--------------------------------------------------------------------------------

(Signature Page to First Amendment to Credit Agreement and Waiver)


 
THEKEN SPINE, LLC, an Ohio limited liability company
By:
/s/ John Bostjancic
 
 John Bostjancic
Chief Financial Officer







 
 
 




--------------------------------------------------------------------------------


(Signature Page to First Amendment to Credit Agreement and Waiver)


AGENT AND LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and as a Lender 
By:
/s/ Rina Shinoda
 
Name: Rina Shinoda 
Title: Authorized Signatory









 
 
 




--------------------------------------------------------------------------------






EXHIBIT A
CREDIT AGREEMENT SCHEDULES
(See attached)


DM3\4235994.5


1
 




--------------------------------------------------------------------------------






SCHEDULE 4.24


LOACATION OF INVENTORY


1. 2302 La Mirada, Vista, California


2. 2 Goodyear Avenue, Irvine, California


3. 5770 Armada Drive, Carlsbad, California


4. 8836 Polk Lane, Olive Branch, Mississippi




DM3\4235994.5


2
 




--------------------------------------------------------------------------------






EXHIBIT B
GUARANTY AND SECURITY AGREEMENT SCHEDULES
N/A






DM3\4235994.5
1
 


